DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-18 and 20, drawn to a kit or reagent mix for analyzing at single-stranded nucleic acid target sequences, classified in CPC C07H 21/02 and 21/04. 
II. 	Claim 19, drawn to a kit or reaction mixture, classified in CPC C07H 21/02 and 21/04.
III. 	Claim 21, drawn to a method for analyzing single-stranded nucleic acid target sequences in a sample, classified in CPC C12Q 1/6818. 
The inventions are independent or distinct, each from the other because:
Groups I and II are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as the target-specific primers have melting temperatures with the target sequences above the melting temperatures of the signaling probe and quenching probe for the respective target sequence in claim 1 of Group I is not required for Group II while the search such as the hybridization sequences for the quenching probes are not linearly arranged within said target nucleic acid according to ascending or descending magnitude of melting temperatures in claim 19 of Group II is not required for Group I. 
Groups I and III are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as the target-specific primers have melting temperatures with the target sequences above the melting temperatures of the signaling 
Groups II and III are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as the hybridization sequences for the quenching probes are not linearly arranged within said target nucleic acid according to ascending or descending magnitude of melting temperatures in claim 19 of Group II is not required for Group III while the search such as step (b) in claim 21 of Group III is not required for Group II.
In claim 16, applicant also is required to select a SEQ ID No. from SEQ ID Nos: 12, 14, and 15 for a signal probe in the third probe set, select SEQ ID No. from SEQ ID Nos: 11, 13, and 16 for a quench probe in the third probe set, select a SEQ ID No. from SEQ ID Nos: 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 42, 44, 46, 48, and 50 for a signal probe in the fourth probe set, and select SEQ ID No. from SEQ ID Nos: 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 43, 45, 47, 49, 50, or 51 for a quench probe in the fourth probe set. 
A telephone call was made to Dr. Allison Gilder (Reg. No. 74,331) on January 19, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission. Papers should be faxed to Group 1600 via the PTO Fax Center. The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634    
January 25, 2022